ENGLISH, C. J.: John Ware and Solomon Bass, Jr., were jointly indicted in the Circuit Court of Mississippi county, for stealing a hog, alleged to be of the value of $10, and the property of James Perry. Ware was separately tried, and the jury found him guilty, as charged in the indictment, and fixed his punishment at imprisonment for one year in the penitentiary. Pie moved for a new trial, on the ground that the verdict was not sustained by the evidence ; the court overruled the motion, and he took a bill of exceptions, which purports to set out all of the evidence introduced on the trial. He was sentenced in accordance with the verdict, and prayed an appeal, which was allowed by one of the judges of this court. Perry lost thirty or forty of his hogs which ranged back of Friend’s field, a neighbor of his. Friend found a hog freshly killed, at the back of his field, and Bass, with a gun, and Ware standing by it. The hog was in Perry’s mark, and fat; but no witness swore that it was of any value; at least the bill of exceptions fails to show that there was any evidence of the value of the hog. Without evidence that the value of the hog exceeded $2, the accused could not be punished by imprisonment in the penitentiary. Acts of 1874-5, p. 112. The judgment is reversed, and the case remanded for a new trial.